FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,          No. 08-50562
               v.                             D.C. No.
RANDALL T. TREADWELL,                     3:05-cr-01570-W-1
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,          No. 09-50023
               v.                             D.C. No.
RICKY D. SLUDER,                          3:05-cr-01570-W-3
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,                   No. 09-50024
                Plaintiff-Appellee,
               v.                             D.C. No.
                                          3:05-CR-01570-W-4
LARRY C. SATURDAY,
                                               OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
         for the Southern District of California
       Thomas J. Whelan, District Judge, Presiding

                Argued and Submitted
         November 3, 2009—Pasadena, California

                  Filed January 28, 2010
                           1673
1674               UNITED STATES v. TREADWELL
Before: Ronald M. Gould and Carlos T. Bea, Circuit Judges,
         and Donald W. Molloy, District Judge.*

                     Opinion by Judge Gould




  *The Honorable Donald W. Molloy, United States District Judge for the
District of Montana, sitting by designation.
1678             UNITED STATES v. TREADWELL




                        COUNSEL

David J. Zugman, Burcham & Zugman, San Diego, Califor-
nia, for defendant-appellant Ricky D. Sluder.

Jami L. Ferrara, Law Office of Jami L. Ferrara, San Diego,
California, for defendant-appellant Larry C. Saturday.

Kathryn Thickstun Leff, Law Offices of Kathryn Thickstun
Leff, San Diego, California, for defendant-appellant Randall
T. Treadwell.

William P. Cole, Assistant U.S. Attorney, San Diego, Califor-
nia, for plaintiff-appellee United States of America.


                         OPINION

GOULD, Circuit Judge:

  A federal jury convicted Defendants-Appellants Randall
Treadwell, Ricky Sluder, and Larry Saturday (collectively
                    UNITED STATES v. TREADWELL                      1679
“defendants”) of wire fraud and conspiracy to commit wire
fraud under 18 U.S.C. §§ 371 and 1343. The charges stem
from a massive four-year Ponzi scheme in which more than
1,700 investors across the United States lost over $40 million.
Sluder and Saturday appeal their convictions; Treadwell,
Sluder, and Saturday appeal their sentences. We disagree with
the defendants on all counts. We affirm the convictions of
Sluder and Saturday and the sentences of all three defendants.

                                    I

   On September 8, 2005, Randall Treadwell, Ricky Sluder,
and Larry Saturday were indicted by a federal grand jury on
one count of conspiracy to commit wire fraud under 18
U.S.C. § 371 and four counts of wire fraud under 18 U.S.C.
§ 1343. The indictment alleged that the trio, along with their
attorney, Arnulfo Acosta,1 were involved in an extravagant
four-year Ponzi scheme2 that ultimately defrauded investors
out of more than $40 million.
   1
     Acosta pled guilty and waived his appeal rights in that agreement. He
is not a party to the present appeal.
   2
     The term Ponzi scheme refers to a fraudulent scheme in which, rather
than paying investor returns from investment income, initial investors are
paid off with new contributions from additional investors. Black’s Law
Dictionary 1198 (8th ed. 2004). Although this may appear to be a good
deal for participants at the outset, the underlying economics mean that
such a scheme must eventually collapse, when the flow of new funds can
no longer support payments required on the earlier funds invested. On col-
lapse, the investors lose their remaining investments.
  Although he was not the first to dream up this type of swindle, the
Ponzi scheme is named for Charles Ponzi, the head of the Securities
Exchange Company, who became momentarily famous in the 1920s in
Boston for selling bonds that, if held for 45 or 90 days, promised returns
of 50% and 100% “on any amount invested.” Mitchell Zuckoff, Ponzi’s
Scheme 175, 314 (2005). Ponzi’s scheme did not pay out as promised,
Ponzi’s fame turned to infamy, and Ponzi was eventually arrested and
prosecuted for mail fraud. See id. at 284-88.
  Despite the apparent notoriety of Ponzi schemes, they continue to dupe
investors. It has been reported that Albanian pyramid schemes netted a
1680                 UNITED STATES v. TREADWELL
   Treadwell, Sluder, and Saturday were tried jointly. At trial,
the government alleged that beginning in 2001, Treadwell and
Sluder set up a series of investment companies, including
Qwest International (“Qwest”), Wealth Builders Club
(“WBC”), Learn Waterhouse, Inc. (“LWI”), and Grande Bel-
gravia (“GB”). Between 2001 and 2005, Treadwell, Sluder,
and Saturday—Saturday joining the scheme sometime near
the end of 2003 or the beginning 2004—pitched these compa-
nies to prospective investors in restaurants and motel confer-
ence rooms. Their pitch was simple, though fraudulent:
Temporarily “loan” money to these investment companies,
they said, and in exchange you will be rewarded with very
large future financial returns, and with no risk. It may seem
surprising that investors would be so foolish as to fall for such
a line, but they did, and in large numbers.

   According to the misrepresentations made by the defen-
dants, the loans were “zero risk,” often paying returns of 50%
interest per month and 2% interest compounded monthly. The
defendants claimed that their companies were making invest-
ments with “the top three banks in the United States,” had

purported $1.2 billion after the fall of Communism in the 1980s, and that
a Florida church in the 1990s amassed $500 million by promising that God
would double the money of pious investors. Alex Altman, A Brief History
Of: Ponzi Schemes, TIME, Jan. 8, 2009, at 13. Lest one think Ponzi
schemes are too simple and obvious to bamboozle the financially savvy,
an oil-drilling swindle in the 1970s duped top executives at Pepsico, Time,
and General Electric, as well as the chairman of U.S. Trust, the president
of First Boston Corp., and an author of several books on Wall Street
finance. See Donald H. Dunn, Ponzi! The Boston Swindler xi-xii (1975).
Most recently, the 2008 collapse of Bernard “Bernie” Madoff’s grandiose
Ponzi scheme resulted in over $50 billion in investor losses, a 150-year
prison sentence for Madoff, and numerous investor lawsuits that predict-
ably will take years for resolution. See, e.g., Lautenberg Found. v. Madoff,
No. 09-816 (SRC), 2009 WL 2928913, at *1 (D.N.J. Sept. 9, 2009). The
problems of protecting the public from Ponzi schemes are ongoing;
according to the Associated Press, over 150 Ponzi schemes collapsed in
2009. Curt Anderson, ‘09, The Year of the Ponzi Scam, Newsday, Jan. 2,
2010, at A27.
                     UNITED STATES v. TREADWELL                         1681
“clients in twenty-nine countries,” made investments guaran-
teed by the United States government, had invested $2 billion
in a gold mine in Mexico, and were working on a billion-
dollar Columbus-era “find” on the bottom of the ocean. In a
meeting in October of 2004, Sluder stated that the companies
were directing investments towards “humanitarian” projects,
including projects benefitting “people that are hungry and . . .
in various needs throughout the world.” The defendants’ sales
pitch convinced many victims of the fraud; the government
alleged, and the defendants did not dispute, that over the
course of the four-year operation investors “loaned” over $50
million to the defendants’ companies.

   Treadwell often claimed that he had a God-given ability to
make money, but in hindsight it appears that his talents lay in
extracting funds from duped investors. The purported invest-
ments did not exist at all. By the time the defendants’ far-
reaching Ponzi scheme collapsed, more than 1,700 investors
throughout the United States had lost their investments. At
trial, the defendants produced no evidence to suggest that any
investment profit was generated by their companies. In con-
trast, the government’s expert testified that after analyzing the
Qwest, WBC, and LWI bank records, the only sources of
funds in those bank accounts were investor deposits.3

   The government portrayed Treadwell as the mastermind of
the scheme, with Sluder as his second-in-command and Satur-
day acting as a salesman and sales-force trainer. Evidence
also suggested that as state regulators in Florida and Alabama
began to investigate the scheme, Treadwell and Sluder
attempted to evade legal action by moving the investment
  3
    In particular, it is the absence of evidence of any investment of investor
funds that makes “Ponzi scheme” an apt characterization of the defen-
dants’ fraud. See, e.g., Dunn, supra note 2, at x (“What sets Ponzi schemes
off from more intricate swindles is this: The money that investors put up
isn’t invested in anything, and the ‘profits’ are paid out of new money
from subsequent investors.”).
1682                UNITED STATES v. TREADWELL
program offshore under the guise of a new company called
“Grande Belgravia.” Videotaped conversations between an
FBI informant and Treadwell captured Treadwell’s attempt to
pay the informant in exchange for not talking to the FBI.

   The defendants’ response was that although they misrepre-
sented the nature of the various corporations’ earnings, the
defendants always believed that their investors would eventu-
ally make money.4 However, the jury instructions defined “in-
tent to defraud” under 18 U.S.C. § 1343 as “an intent to
deceive or cheat” and stated that it is no defense to fraud that
“[the defendant] honestly holds a certain opinion or belief,
[but] also knowingly makes false or fraudulent promises, rep-
resentations, or promises to others.” The defendants did not
object to that instruction before they were convicted.

  The jury convicted Treadwell and Sluder on the conspiracy
count and all four counts of wire fraud as pleaded in the
indictment. Saturday was convicted on the conspiracy count
and three of the four wire fraud counts.

   Treadwell was sentenced on December 11, 2008, to 300
months’ imprisonment, followed by 3 years’ supervised
release and a mandatory restitution order of $44,872,152. At
sentencing, the district court calculated an advisory United
States Sentencing Guidelines (“Guidelines”) range of 324 to
405 months. That range included a twenty-two level upward
adjustment for between $20 million and $50 million in losses
caused by fraud. See USSG § 2B1.1(b)(1)(L) (2008). It also
included a two-point upward adjustment for misrepresenta-
tions that Treadwell was “acting on behalf of a charitable . . .
organization,” see USSG § 2B1.1(b)(8)(A), on the basis of
Sluder’s statements regarding “humanitarian” projects. Con-
  4
    In this defense one hears echoes of Charles Ponzi himself, who argued
at his sentencing hearing that he “absolutely believed that if he was not
arrested that he would have paid dollar for dollar and be a millionaire
standing here now.” Zuckoff, supra note 2, at 289.
                     UNITED STATES v. TREADWELL                      1683
sidering the 18 U.S.C. § 3553(a) sentencing factors, the dis-
trict court subsequently concluded that “protection of the
public” and “deterrence” justified imposing a 300-month sen-
tence on Treadwell. The court based its imprisonment calcula-
tions on 60 months’ imprisonment for the conspiracy count,
followed by four concurrent sentences of 240 months’ impris-
onment for each of the wire fraud counts.5

   Sluder and Saturday were sentenced in a joint sentencing
hearing on January 12, 2009. The district court calculated, for
Sluder, an advisory Guidelines range of 324 to 405 months’
imprisonment, and for Saturday, a range of 135 to 168
months’ imprisonment. Both calculations included the same
twenty-two point upward adjustment for losses from fraud
between $20 million and $50 million that was imposed on
Treadwell. However, in considering the 18 U.S.C. § 3553(a)
factors, the district court concluded that the amount of loss
had “a disproportionate effect” on Sluder’s and Saturday’s
recommended Guidelines ranges. The court’s sentencing vari-
ation for Sluder was “the equivalent” of a five-level down-
ward departure. The variation for Saturday was “the
equivalent” of a seven-level downward departure. Sluder was
sentenced to 188 months’ imprisonment followed by 3 years’
supervised release and a mandatory restitution order of
$44,872,152.38. Saturday was sentenced to 63 months’
imprisonment, followed by 3 years’ supervised release and a
mandatory restitution order of $22,436,076.19.

   All defendants timely appealed.

   On appeal, Sluder and Saturday challenge their jury convic-
tion, arguing that the jury instructions violated their Fifth
  5
    The statutory maximum sentence for conspiracy under 18 U.S.C. § 371
is 60 months’ imprisonment. The statutory maximum sentence for wire
fraud under 18 U.S.C. § 1343 that does not involve “a presidentially
declared major disaster” or affect “a financial institution” is 240 months’
imprisonment.
1684              UNITED STATES v. TREADWELL
Amendment due process rights because “intent to defraud”
under 18 U.S.C. § 1343 requires an intent to cause an actual
loss. Sluder and Saturday also appeal their sentences, arguing
that: (1) the district court incorrectly calculated their Guide-
lines ranges by finding the amount of loss based on only a
preponderance of the evidence and attributing to them the
entire loss caused by the conspiracy; (2) the Ex Post Facto
Clause prohibits the application of the Supreme Court’s reme-
dial holding in United States v. Booker, 543 U.S. 220 (2005),
to their pre-Booker conduct; and (3) their sentences cannot be
upheld as “substantively reasonable” under 18 U.S.C.
§ 3553(a) without reliance on judge-found facts—such as the
amount of loss caused by the fraud—in violation of their
Sixth Amendment jury trial right. Treadwell joins Sluder and
Saturday’s Sixth Amendment argument, and also argues that:
(1) it was error for the district court to impose a two-point
upward adjustment for misrepresentations that he was acting
on behalf of a charitable organization; and (2) his sentence is
substantively unreasonable under 18 U.S.C. § 3553(a).

   We have jurisdiction to review Sluder and Saturday’s con-
victions under 28 U.S.C. § 1291 and jurisdiction to review all
three defendants’ sentences under 18 U.S.C. § 3742. We
review each of the defendants’ claims in turn.

                                II

   We first consider Sluder and Saturday’s challenge to their
convictions. Sluder and Saturday argue that their Fifth
Amendment due process rights were violated by jury instruc-
tions that did not define “intent to defraud” under 18 U.S.C.
§ 1343 to require an intent to cause a financial loss to the vic-
tims. Sluder and Saturday did not object to the jury instruc-
tions at trial, so we review those instructions for plain error.
See Fed. R. Crim. P. 30(d), 52(b); United States v. Crowe, 563
F.3d 969, 972-73 (9th Cir. 2009). On plain error review, we
correct an error not raised at trial only if it is plain, affects
substantial rights, and “seriously affects the fairness, integrity,
                  UNITED STATES v. TREADWELL               1685
or public reputation of judicial proceedings.” Id. at 973 n.6.
These requirements are not met by the facts here presented.

   [1] According to the federal wire fraud statute, 18 U.S.C.
§ 1343, any person who “having devised or intending to
devise any scheme or artifice to defraud, or for obtaining
money or property by means of false or fraudulent pretenses,
representations, or promises, transmits or causes to be trans-
mitted by means of wire, radio, or television communication
in interstate or foreign commerce, any writings, signs, signals,
pictures, or sounds for the purpose of executing such scheme
or artifice,” is guilty of wire fraud. Conviction under § 1343
means a defendant must have intended “to defraud” his vic-
tim. See United States v. Oren, 893 F.2d 1057, 1061 (9th Cir.
1990). “To defraud” under § 1343 encompasses “any scheme
to deprive another of money or property by means of false or
fraudulent pretenses, representations, or promises.” Carpenter
v. United States, 484 U.S. 19, 27 (1987); see also United
States v. Ciccone, 219 F.3d 1078, 1082 (9th Cir. 2000)
(“[T]he offense’s specific intent element . . . require[s] proof
of intent to deprive the victim of money or property.”). It
means to “wrong[ ] one in his property rights by dishonest
methods or schemes, and usually signif[ies] the deprivation of
something of value by trick, deceit, chicane or overreaching.”
Carpenter, 484 U.S. at 27 (internal quotation marks omitted).

   [2] Sluder and Saturday readily admit the district court’s
jury instructions were in accord with our precedents. Section
1343 requires that one specifically intend “to deprive” the vic-
tim of money or property, but one can intend to “deprive” a
victim of property within the meaning of the statute without
intending to cause pecuniary loss. The common understanding
of the verb “to deprive” is to take away something, such as
property, from another. See Black’s Law Dictionary 473 (8th
ed. 2004) (defining “deprivation” as “[a]n act of taking
away”). In accordance with this understanding, we held in
United States v. Oren that intent “to defraud” under § 1343
does not require an intent to cause a pecuniary loss to the vic-
1686                UNITED STATES v. TREADWELL
tim. See 893 F.2d at 1062 (holding that even if the defendant
believed that the property was worth what the victim of the
fraud paid for it, the fact that the seller made a false represen-
tation to inflate the purchase price constituted “intent to
defraud” under § 1343). “[The defendant]’s guilt or innocence
of the crime charged is entirely independent of and unrelated
to his belief of the property’s value . . . . Because he has con-
ceded that he intentionally created a false statement, it was no
defense here for him to argue that he genuinely believed that
the property was worth what the [victim] paid for it.” Id.

   [3] Similarly, the intended deprivation under § 1343 need
not be a permanent “taking away” of money or property. One
can intentionally “deprive” another of property while at the
same time intending to restore it at a later date. Thus, in
United States v. Benny, 786 F.2d 1410 (9th Cir. 1986), we
upheld jury instructions that stated a good-faith intent to repay
money acquired through misrepresentation is not a defense to
mail fraud under 18 U.S.C. § 1341—a statute which, like
§ 1343, applies only to wrongdoers “having devised or intend-
ing to devise any scheme or artifice to defraud.”6 See id. at
1417. “While an honest, good-faith belief in the truth of the
misrepresentations may negate intent to defraud, a good-faith
belief that the victim will be repaid and will sustain no loss
is no defense at all.” Id.

  Sluder and Saturday ask us to reconsider our precedents,
arguing that the Second, Third, Fifth, and Eighth Circuits
define intent to defraud under § 1343 to require deprivation
with the “intent to harm,” that “harm” in this case means
pecuniary loss, and that those circuits’ interpretation of
  6
   We have often used precedents interpreting the federal mail fraud stat-
ute, 18 U.S.C. § 1341, to inform our interpretation of the federal wire
fraud statute, 18 U.S.C. § 1343. See, e.g., United States v. Garner, 663
F.2d 834, 838 (9th Cir. 1981); United States v. Wolfson, 634 F.2d 1217,
1220 (9th Cir. 1980); United States v. Louderman, 576 F.2d 1383, 1387
& n.3 (9th Cir. 1978) (“For guidance in construing the scope and reach of
§ 1343, we look to the mail fraud statute, 18 U.S.C. § 1341.”).
                  UNITED STATES v. TREADWELL                 1687
§ 1343 is the better view. See, e.g., United States v. Edel-
mann, 458 F.3d 791, 812 (8th Cir. 2006) (“The essential ele-
ments of wire fraud are a scheme to defraud, the use of
interstate wires incident to the scheme, and an intent to cause
harm.”); United States v. Dupre, 339 F. Supp. 2d 534, 539
(S.D.N.Y. 2004) (“The Government must prove that the
defendant [had] a purpose of causing actual financial harm to
another.”), aff’d, 462 F.3d 131 (2d Cir. 2006); United States
v. Thomas, 315 F.3d 190, 200 (3d Cir. 2002) (“We believe
that, given the legislative intent, harm or loss to the bank must
be contemplated by the wrongdoer . . . .”); United States v.
Jimenez, 77 F.3d 95, 97 (5th Cir. 1996) (“Intent to defraud
requires an intent to (1) deceive, and (2) cause some harm to
result from the deceit.”).

   We disagree with Sluder and Saturday’s reading of the Sec-
ond, Third, Fifth, and Eighth Circuits’ precedents. Whether or
not § 1343 requires that the deprivation involve an “intent to
harm”—and we express no opinion on that issue—our present
holding is entirely consistent with such a requirement. The
intent to induce one’s victim to give up his or her property on
the basis of an intentional misrepresentation causes “harm” by
depriving the victim of the opportunity to weigh the true ben-
efits and risks of the transaction, regardless of whether or not
the victim will suffer the permanent loss of money or prop-
erty. See United States v. Carlo, 507 F.3d 799, 802 (2d Cir.
2007) (holding that even though the defendant believed the
real estate projects he misrepresented were viable, his belief
“[did] not negate his intent to inflict a genuine harm on the
victims by depriving them of material information necessary
to determine for themselves whether to continue their devel-
opment projects, thereby continuing or increasing their expo-
sure to the risk of the projects’ failure”); United States v.
Daniel, 329 F.3d 480, 488 (6th Cir. 2003) (“We agree that the
intent must be to injure or harm . . . . It is sufficient that the
defendant by material misrepresentations intends the victim to
accept a substantial risk that otherwise would not have been
taken.”). We can say with confidence that our analysis of “in-
1688              UNITED STATES v. TREADWELL
tent to harm” is consistent with the analysis of at least three
of the circuits relied on by defendants. See, e.g., Edelmann,
458 F.3d at 812 (holding that a defendant’s good-faith belief
that he intended to repay the “loans” he procured through mis-
representation was not a defense to wire fraud); Carlo, 507
F.3d at 802; United States v. Judd, 889 F.2d 1410, 1414 (5th
Cir. 1989) (“[Supreme Court precedent] is read much too
broadly when it is claimed to require that mail and wire fraud
convictions can be sustained only if motivated by intent to
cause financial loss to another.”).

   To our knowledge, our precedents establishing that § 1343
does not require an intent to cause pecuniary loss are consis-
tent with the views of all other circuits that have addressed the
issue. See, e.g., Carlo, 507 F.3d 799, 802 (2d Cir. 2007);
United States v. Hamilton, 499 F.3d 734, 737 (7th Cir. 2007);
United States v. Daniel, 329 F.3d 480, 488 (6th Cir. 2003);
United States v. Bailey, 327 F.3d 1131, 1143 (10th Cir. 2003);
United States v. Judd, 889 F.2d 1410, 1414 (5th Cir. 1989);
United States v. Alston, 609 F.2d 531, 538 (D.C. Cir. 1979);
United States v. Painter, 314 F.2d 939, 943 (4th Cir. 1963).

   For example, in United States v. Hamilton, the defendant in
a wire fraud prosecution challenged a jury instruction stating
that “if money or property is obtained through knowingly
false representations, the scheme to defraud is established,
regardless of whether the defendant hoped, intended, or even
expected that the victims would eventually be satisfied.” 499
F.3d at 735. The Seventh Circuit upheld the instruction,
observing as follows: “If you embezzle from your employer
you are not excused just because you had an honest intention
of replacing the money, maybe with interest . . . . You
imposed a risk of loss on the employer—deliberately, fraudu-
lently, and without a shadow of excuse or justification—and
that is harm enough to trigger criminal liability . . . . The same
principle that covers embezzlement covers [wire] fraud.” Id.
at 736-37.
                     UNITED STATES v. TREADWELL                        1689
   Similarly, in United States v. Daniel, the defendant argued
that he lacked the intent to defraud under § 1343 because the
jury could have found either that he planned to repay the
money he had obtained by misrepresentation, or alternatively
that he believed in good faith that he was acting in his vic-
tim’s best interests. 329 F.3d at 488. The Sixth Circuit
rejected that argument. “[The defendant] contends that the
intent must be to injure or harm the victim . . . . But neither
law nor policy supports this approach, which would have the
jury look beyond his bad conduct to his overall motives. It is
sufficient that the defendant by material misrepresentations
intends the victim to accept a substantial risk that otherwise
would not have been taken.” Id.

   We therefore see no error in the district court’s “intent to
defraud” jury instructions. The district court’s instructions
were taken from Ninth Circuit Model Criminal Jury Instruc-
tion 3.17 and the comments appended thereto. See United
States v. Shipsey, 363 F.3d 962, 967 (9th Cir. 2004) (uphold-
ing a jury instruction because “[i]ts charge—that intent to
defraud is an intent to deceive or cheat—comes directly from
Ninth Circuit Model Criminal Jury Instructions § 3.17”). That
model jury instruction states that “intent to defraud is an
intent to deceive or cheat,” and that “a defendant’s belief that
the victims of the fraud will be paid in the future or will sus-
tain no economic loss is no defense to the crime.” Those
instructions are consistent with applicable Supreme Court pre-
cedent. See Carpenter, 484 U.S. at 27. They are also consis-
tent with the pattern jury instructions used in many other
circuits.7 See, e.g., Third Circuit Model Criminal Jury Instruc-
   7
     Although “intent to defraud” pattern jury instructions vary among the
circuits, no circuit’s pattern instructions limit intent to defraud in § 1343
to an “intent to cause a loss.” For example, the pattern instructions in some
circuits define intent to defraud as the intent to deceive or cheat “for the
purpose of either causing some financial loss to another or bringing about
some financial gain to oneself.” First Circuit Criminal Jury Instruction
4.13 (emphasis added); see also Sixth Circuit Criminal Jury Instruction
1690                 UNITED STATES v. TREADWELL
tion 6.18.1341-4 (“To act with an ‘intent to defraud’ means to
act knowingly and with the intention or the purpose to deceive
or to cheat.”); Fifth Circuit Criminal Jury Instruction 2.60
(“An ‘intent to defraud’ means an intent to deceive or cheat
someone.”); Sixth Circuit Criminal Jury Instruction 10.04(3)
(“A defendant does not act in good faith if, even though he
honestly holds a certain opinion or belief, that defendant also
knowingly makes false or fraudulent pretenses, representa-
tions, or promises to others.”); Tenth Circuit Criminal Jury
Instruction 2.57 (“An ‘intent to defraud’ means an intent to
deceive or cheat someone.”); Eleventh Circuit Criminal Pat-
tern Jury Instruction 17 (“[A]n honest belief on the part of the
Defendant that a particular business venture was sound and
would ultimately succeed would not, in and of itself, consti-
tute ‘good faith’ as that term is used in these instructions if,
in carrying out that venture, the Defendant knowingly made
false or fraudulent representations to others with the specific
intent to deceive them.”).

   [4] A jury found that Sluder and Saturday, through misrep-
resentation, intentionally deprived their victims of the oppor-
tunity to decide for themselves, on the basis of true and
accurate information, whether or not to invest in companies
like Qwest, WBC, and LWI. That is all that an “intent to
defraud” under 18 U.S.C. § 1343 requires. There was no plain
error in the jury instructions which, as a whole, fairly pres-
ented the element of intent to defraud upon which Sluder’s
and Saturday’s wire fraud convictions depend.

                                     III

  We next consider the defendants’ challenges to the district
court’s calculation of their respective Guidelines ranges. A

10.02; Eight Circuit Criminal Jury Instruction 6.18.1341 (mail fraud);
Eleventh Circuit Criminal Pattern Jury Instruction 51.1. The disjunctive
terms “either . . . or” in these pattern instructions indicate that these cir-
cuits do not interpret “intent to defraud” under § 1343 to require the intent
to cause a loss.
                  UNITED STATES v. TREADWELL                 1691
district court must begin a sentencing proceeding by calculat-
ing the applicable Guidelines range. United States v. Carty,
520 F.3d 984, 991 (9th Cir. 2008) (en banc). The Guidelines
are “the starting point and the initial benchmark” for deter-
mining an appropriate sentence under 18 U.S.C. § 3553(a),
and they are “to be kept in mind throughout the process.” Id.
(internal citations omitted). Failure to calculate correctly the
Guidelines range therefore constitutes reversible error, as we
explained explicitly in Carty. See id. at 993; see also United
States v. Cantrell, 433 F.3d 1269, 1280 (9th Cir. 2006).

   We review the district court’s interpretation of the Guide-
lines de novo, the district court’s application of the Guidelines
to the facts of the case for abuse of discretion, and the district
court’s factual findings for clear error. United States v. Lam-
bert, 498 F.3d 963, 966 (9th Cir. 2007). It is an abuse of dis-
cretion for a district court to apply the Guidelines to the facts
in a way that is “illogical, implausible, or without support in
inferences that may be drawn from the facts in the record.”
United States v. Hinkson, 585 F.3d 1247, 1263 (9th Cir. 2009)
(en banc).

                                A

   Sluder and Saturday first argue that the district court used
the incorrect standard of proof when it found, by a preponder-
ance of the evidence, the amount of loss for which they were
individually responsible. They contend due process required
clear and convincing proof of the amount of loss. The stan-
dard of proof required by due process is an issue of law that
we review de novo. United States v. Berger, 587 F.3d 1038,
1042 (9th Cir. 2009).

   The Guidelines require a district court to calculate the
amount of loss caused by fraud, and correlate the severity of
the sentence to the amount of the loss. See USSG
§ 2B1.1(b)(1). “[T]he sentences of defendants convicted of
federal offenses should reflect the nature and magnitude of
1692              UNITED STATES v. TREADWELL
the loss caused or intended by their crimes. . . . [L]oss serves
as a measure of the seriousness of the offense and the defen-
dant’s relative culpability and is a principal factor in deter-
mining the offense level . . . .” Id. comment (backg’d.).
Ordinarily, a district court uses a preponderance of the evi-
dence standard of proof when finding facts at sentencing, such
as the amount of loss caused by a fraud. United States v. Arm-
stead, 552 F.3d 769, 776 (9th Cir. 2008). However, “where an
extremely disproportionate sentence results from the applica-
tion of an enhancement, the government may have to satisfy
a ‘clear and convincing’ standard.” United States v. Zolp, 479
F.3d 715, 718 (9th Cir. 2007).

   [5] Our requirement that certain sentencing facts be found
by clear and convincing evidence is to ensure that criminal
defendants receive adequate due process. See United States v.
Staten, 466 F.3d 708, 717 (9th Cir. 2006). Thus, where a
severe sentencing enhancement is imposed on the basis of
uncharged or acquitted conduct, due process may require
clear and convincing evidence of that conduct. See United
States v. Harrison-Philpot, 978 F.2d 1520, 1523 (9th Cir.
1992). We impose this requirement to ensure that legislatures
“cannot evade [the constitutionally required standard of
proof] by reclassifying an element of a crime as a sentencing
factor,” id., thereby depriving a defendant of important crimi-
nal procedural protections. “[W]here the enhancement repre-
sents the overwhelming proportion of the punishment
imposed, a court cannot reflexively apply the truncated proce-
dures that are perfectly adequate for all of the more mundane,
familiar sentencing determinations.” Staten, 466 F.3d at 720
(internal quotation marks omitted). “To accommodate these
concerns . . . a district court is required to ‘ratchet up certain,
though not necessarily all, of the procedural protections
afforded a defendant at sentencing, so as more closely to
resemble those afforded at trial, by applying the clear and
convincing evidence standard . . . .” Id. (internal quotation
marks omitted).
                    UNITED STATES v. TREADWELL                      1693
   Whether a sentencing enhancement causes a disproportion-
ate impact warranting clear and convincing proof necessitates
a look at the “totality of the circumstances.” United States v.
Jordan, 256 F.3d 922, 928 (9th Cir. 2001). Circumstances
considered include (1) whether the enhanced sentence falls
within the maximum sentence for the crime alleged in the
indictment; (2) whether the enhanced sentence negates the
presumption of innocence or the prosecution’s burden of
proof for the crime alleged in the indictment; (3) whether the
facts offered in support of the enhancement create new
offenses requiring separate punishment; (4) whether the
increase in sentence is based on the extent of a conspiracy; (5)
whether an increase in the number of offense levels is less
than or equal to four; and (6) whether the length of the
enhanced sentence more than doubles the length of the sen-
tence authorized by the initial sentencing guideline range in
a case where the defendant would otherwise have received a
relatively short sentence. Id.

   [6] Sluder and Saturday argue that the amount of loss found
by the district court—which resulted in a twenty-two level
increase in their Guidelines ranges—required clear and con-
vincing evidence because it had a “disproportionate impact”
on their sentences.8 We disagree. We have repeatedly held
that sentencing determinations relating to the extent of a crim-
inal conspiracy need not be established by clear and convinc-
ing evidence. See, e.g., Berger, 587 F.3d at 1047-49 (“[A]
number of our cases squarely address the factual situation
presented here. Those cases involve a defendant’s fraudulent
conduct where sentencing enhancements for financial loss are
  8
    The district court calculated that Sluder’s overall offense level was
forty-one and Saturday’s was thirty-three. These offense levels correspond
to sentencing ranges of 324 to 405 months and 135 to 168 months impris-
onment, respectively. See USSG § 5 Pt. A. Without the twenty-two level
enhancement, Sluder’s sentencing range would have been 30 to 37
months, and Saturday’s range would have been 8 to 14 months. The
twenty-two level loss enhancement therefore accounts for the substantial
majority of the sentences imposed on both Sluder and Saturday.
1694             UNITED STATES v. TREADWELL
based on the extent of the fraud conspiracy. They hold that
facts underlying the disputed enhancements need only be
found by a preponderance of the evidence.”); Armstead, 552
F.3d at 777 (“[S]entencing enhancements based entirely on
the extent of the conspiracy do not require the heightened
standard of proof.”); United States v. Riley, 335 F.3d 919, 926
(9th Cir. 2003); Harrison-Philpot, 978 F.2d at 1523.

   [7] Although “disproportionate impact” may require a clear
and convincing standard of proof, the touchstone underlying
this heightened burden of proof has always been due process.
See Staten, 466 F.3d at 717. Those due process concerns are
absent here. The jury convicted Sluder and Saturday of con-
spiracy to commit wire fraud. The district court’s amount-of-
loss finding was based on the evidence presented at trial on
the conspiracy charge, and Sluder and Saturday cannot con-
tend that they were denied adequate procedural protection in
contesting that evidence. “[T]he distinction between a quan-
tity determination and uncharged criminal conduct places [a
defendant convicted of conspiracy] on a fundamentally differ-
ent plane” than a defendant who has not been convicted of
conspiracy. Harrison-Philpot, 978 F.2d at 1523.

   [8] An analysis of the “totality of the circumstances” of
Sluder’s and Saturday’s loss enhancement underscores our
point. Sluder’s and Saturday’s sentences, even after the loss
enhancement, fall within the maximum sentence authorized
for the crimes alleged in the indictment. The loss enhance-
ment neither negates the presumption of innocence nor alters
the burden of proof for wire fraud or conspiracy to commit
wire fraud. Nor does it hold Sluder and Saturday responsible
for any offenses for which they have not been convicted by
a jury. Cf. Nijhawan v. Holder, 129 S. Ct. 2294, 2297-98
(2009) (holding that, in the context of federal immigration
law, the amount of loss to the victim of fraud or deceit “does
not refer to an element of the fraud or deceit,” but rather
refers to “the particular circumstances in which an offender
committed” fraud or deceit). The loss enhancement is based
                  UNITED STATES v. TREADWELL               1695
on a conspiracy conviction, and Sluder and Saturday had
ample opportunity at trial to challenge the government’s evi-
dence of the extent of losses caused by the conspiracy. The
only circumstance weighing in favor of a heightened standard
of proof is the size of the loss enhancement itself. The
enhancement was large, but that alone does not raise the due
process concerns that urge “clear and convincing” proof. We
hold that “preponderance of the evidence” was the appropriate
standard of proof for determining the amount of loss caused
by the conspiracy.

                               B

   Sluder and Saturday next argue that the district court incor-
rectly attributed to them the entire loss caused by the conspir-
acy, failing to determine the scope of each defendant’s
“jointly undertaken” criminal activity and the amount of loss
“reasonably foreseeable” to each defendant. They contend
that, because Sluder and Saturday received a substantially
smaller proportion of the conspiracy’s profits than Treadwell
and Acosta, this indicates that the scope of their “joint under-
taking” was correspondingly limited. Sluder and Saturday fur-
ther argue that the full amount of loss caused by the fraud was
not “reasonably foreseeable” to them because they do not
have a background in finance and therefore believed Trea-
dwell’s claims that he had a God-given gift for making
money.

   Guidelines § 2B1.1 requires the district court to calculate
the amount of loss attributable to an individual defendant’s
conduct in perpetrating a fraud. Where the amount of loss is
the result of “jointly undertaken criminal activity”—such as
a conspiracy—the relevant amount of loss must be determined
on the basis of “all reasonably foreseeable acts and omissions
of others in furtherance of the jointly undertaken criminal
activity, that occurred during the commission of the offense
of conviction.” USSG § 1B1.3(a)(1)(B). The application notes
to § 1B1.3 elaborate on this point:
1696              UNITED STATES v. TREADWELL
    Because a count may be worded broadly and include
    the conduct of many participants over a period of
    time, the scope of the criminal activity jointly
    undertaken by the defendant . . . is not necessarily
    the same as the scope of the entire conspiracy . . . .
    In order to determine the defendant’s accountability
    for the conduct of others . . . the court must first
    determine the scope of the criminal activity the par-
    ticular defendant agreed to jointly undertake (i.e., the
    scope of the specific conduct and objectives
    embraced by the defendant’s agreement). The con-
    duct of others that was both in furtherance of, and
    reasonably foreseeable in connection with, the crimi-
    nal activity jointly undertaken by the defendant is
    relevant conduct under this provision.

Id. § 1B1.3 cmt. n.2 (emphasis added). In accordance with
this provision, we have held that a district court may not auto-
matically hold an individual defendant responsible for losses
attributable to the entire conspiracy, but rather must identify
the loss that fell within the scope of the defendant’s agree-
ment with his co-conspirators and was reasonably foreseeable
to the defendant. See, e.g., Riley, 335 F.3d at 928; United
States v. Ladum, 141 F.3d 1328, 1346 (9th Cir. 1998); see
also United States v. Banuelos, 322 F.3d 700, 704 (9th Cir.
2003) (amount of drugs attributable to defendant’s participa-
tion in drug conspiracy); United States v. Garcia-Sanchez,
189 F.3d 1143, 1148 (9th Cir. 1999) (“Under the Guidelines
each conspirator . . . is to be judged not on the distribution
made by the entire conspiracy but on the basis of the quantity
of drugs which he reasonably foresaw or which fell within
‘the scope’ of his particular agreement with the conspira-
tors.”).

   However, to comply with USSG § 1B1.3(a)(1)(B), a dis-
trict court is not required to proceed item-by-item through a
complete list of all losses attributed to a criminal conspiracy
and to then make an individualized determination whether or
                  UNITED STATES v. TREADWELL                 1697
not each item was within the scope of the defendant’s “joint
undertaking” and was “reasonably foreseeable” to that defen-
dant. Section 1B1.3(a) is a general provision that prescribes
the relevant range of conduct a district court should consider
when calculating the applicable Guidelines range, and must
be interpreted in conjunction with the specific guideline being
applied. See USSG § 1B1.3 cmt. (backg’d) (“Subsection (a)
establishes a rule of construction by specifying, in the absence
of more explicit instructions in the context of a specific guide-
line, the range of conduct that is relevant to determining the
applicable offense level . . . .”). “The provisions of § 1B1.3
are written broadly to provide sentencing judges maximum
discretion, allowing flexibility in their application to a variety
of crimes and circumstances. It is the provisions’ interactions
with numerous other guidelines, however, that determine
what conduct is ‘relevant’ to each specific guideline . . . .”
United States v. Cruz-Gramajo, 570 F.3d 1162, 1171 (9th Cir.
2009).

   [9] In this case, the applicable guideline for calculating the
amount of loss caused by fraud, § 2B1.1, requires only that a
district court “make a reasonable estimate of the loss.” USSG
§ 2B1.1 cmt. n.3(C). “Actual loss” is defined as the “reason-
ably foreseeable pecuniary harm that resulted from the
offense,” meaning monetary harm “that the defendant knew
or, under the circumstances, reasonably should have known
was a potential result of the offense. Id. cmt. n.3(A)(i), (iv).
In making this estimate, the district court must consider
“available information . . . as appropriate and practicable
under the circumstances” including “general factors, such as
the scope and duration of the offense and revenues generated
by similar operations.” Id. cmt. n.3(C). Given that “reasonable
foreseeability” and the “scope and duration of the offense” are
concepts incorporated into the estimate of loss itself under
§ 2B1.1, we interpret § 1B1.3 as a limit on what conduct may
be considered in making the corresponding loss estimate for
a conspiracy conviction, not as a requirement that the district
court make additional, detailed findings in the record regard-
1698                 UNITED STATES v. TREADWELL
ing specific amounts of loss attributable to each defendant.
See USSG § 1B1.3(a) (“Unless otherwise specified, . . . spe-
cific offense characteristics . . . shall be determined on the
basis of the following . . . .”); Cruz-Gramajo, 570 F.3d at
1172 (“Section 1B1.3 does not create a scope of relevant con-
duct that has independent significance. Rather, it merely
defines the scope of conduct considered in determining the
base offense level, specific offense characteristics, cross refer-
ences, and adjustments involved.”).

   [10] For losses resulting from a fraudulent conspiracy as
extensive and long-lasting as the present Ponzi scheme—and
for which Sluder and Saturday were both convicted—all that
§ 1B1.3 requires is that, in the context of calculating the
amount of loss under § 2B1.1, the district court make factual
determinations establishing the scope of each defendant’s
joint undertaking and the amount of losses reasonably fore-
seeable to each defendant. See Riley, 335 F.3d at 928 (holding
that the district court made sufficient factual findings and ade-
quately determined the scope of defendant’s participation in
a conspiracy under § 1B1.3 even though “the district court did
not expressly determine the scope of [the defendant’s] partici-
pation”). To require anything greater would make criminal
sentencing in cases like this unduly detailed, and given our
deferential review of the district court’s estimate of the
amount of loss, would serve little purpose. See USSG § 2B1.1
cmt. n.3(C) (“The sentencing judge is in a unique position to
assess the evidence and estimate the loss based upon that evi-
dence. For this reason, the court’s loss determination is enti-
tled to appropriate deference.”).

   We are satisfied that the district court correctly found the
scope of relevant conduct under § 1B1.3 in attributing losses
to Sluder and Saturday as a result of their conspiracy convic-
tions.9 Contrary to the defendants’ arguments, the district
  9
   To the extent that any of the district court’s responses to objections at
sentencing might be misconstrued as erroneously stating that the Guide-
                      UNITED STATES v. TREADWELL                         1699
court did not hold both Sluder and Saturday responsible for all
losses caused by the conspiracy. Rather, it specifically found
that Saturday’s responsibility for the “joint undertaking” was
less than either Sluder’s or Treadwell’s and that it was not
automatically coextensive with the amount of time Saturday
was involved in the conspiracy. The trial court specifically
limited Saturday’s responsibility for losses to the period dur-
ing which he was involved in the conspiracy, beginning
“sometime either in late 2003 or early 2004.” It made specific
findings that at least $38 million was fraudulently obtained by
the conspiracy during Saturday’s participation in the scheme,
but ultimately attributed to Saturday only $22 million of that
$38 million. The district court specifically found that Satur-
day was “responsible for half the loss” because he represented
himself as “a founder of LWI,” participated in “senior mem-
ber representative conference calls” pumping up the nation-
wide sales force, gave “sales advice,” and traveled throughout
the country for various presentations. The trial court specifi-
cally addressed forseeability, finding that “with regard to the
amount of loss it probably wasn’t reasonably foreseeable to
[Saturday] that the amount of loss was as great. However,
from the evidence it was reasonably foreseeable to him that
others were involved and others were getting money from
investors.” In Sluder’s case, the district court held him
responsible for all $44 million in losses caused by the conspir-
acy only after finding that Sluder was “involved in this con-
spiracy, basically, from start to finish,” that Sluder “was the
president” of Qwest International and that Sluder declared he
and Treadwell “were the owners of LWI,” and that Sluder
“was a self-described leader, or manager, or supervisor of the

lines do not require the court to find the losses “reasonably foreseeable”
to defendants that were within the scope of their individual “joint under-
taking,” we are satisfied upon review of the record as a whole that the dis-
trict understood its obligation under the Guidelines and carried it out
correctly. Cf. Carty, 520 F.3d at 994 (“To the extent the sentencing
judge’s initial characterization was inopportune . . . the court corrected
itself. In actuality, the judge treated the Guidelines range as a baseline, and
moved from there to tailor a sentence to the individualized offense . . . .”).
1700               UNITED STATES v. TREADWELL
scheme.”10 The judge specifically found that “there certainly
is enough evidence to show that [Sluder] was aware of what
was going on during the space of the conspiracy,” and that
Sluder’s assertion “[that] the number of victims was not rea-
sonably foreseeable is contrary to the evidence.” We are satis-
fied that the district court found the scope of the “joint
undertaking” and losses “reasonably foreseeable” to Sluder
and Saturday according to the requirements of § 1B1.3.

   Moreover, given the abundance of evidence in the record
establishing Sluder and Saturday’s substantial involvement in
the conspiracy, the district court’s findings regarding the
scope of each defendant’s “joint undertaking” and losses “rea-
sonably foreseeable” to each defendant were not clearly erro-
neous. Although a defendant’s comparative profits from a
criminal scheme are relevant in determining the scope of what
the defendant agreed to participate in, they are not dispositive.
For example, in the context of a fraudulent telemarketing
scheme, telemarketers can be held responsible for the money
fraudulently obtained by other participants in the scheme,
even if they received only a fixed salary. See United States v.
Blitz, 151 F.3d 1002, 1013 (9th Cir. 1998). In Blitz, we held
that the scope of a joint undertaking for sentencing purposes
depended on whether the telemarketers “worked together,”
“relied on one another to make a sale,” attended the same
salesmeetings, and “depended on the success of the . . . opera-
tion as a whole for their financial compensation.” Id.; see also
United States v. Studley, 47 F.3d 569, 576 (2d Cir. 1995)
(considering factors including whether or not the defendant
helped “design or develop” the scam, “worked in any way to
further the scheme outside of his sales efforts,” “furthered the
objectives of the operation as a whole,” was paid on a “pure
commission basis” as opposed to receiving “profits of the
  10
    In fact, the district court imposed a two-level upward adjustment
under the Guidelines—an adjustment that Sluder does not contest—for
Sluder’s “aggravated role” in the conspiracy.
                  UNITED STATES v. TREADWELL                  1701
overall operation,” and “assisted other representatives with
their sales”).

   [11] Here, there was ample evidence in the record to sup-
port the district court’s findings. Both defendants described
themselves as “founders” of the investment companies they
were asking investors to support with funds. Both defendants
led conference calls with the companies’ nationwide sales
force. Both defendants traveled around the country selling
their companies’ investment strategy. Both defendants mis-
represented the investments made by their companies. And
both defendants profited from the mutual efforts of their co-
conspirators in selling non-existent investments. It was there-
fore not clearly erroneous for the district court to hold Sluder
and Saturday responsible for losses caused by other partici-
pants in the conspiracy, whatever Sluder and Saturday’s ulti-
mate payout might have been. See Blitz, 151 F.3d at 1013.
While Sluder and Saturday may contend that they were not
aware of the conspiracy’s fraudulent activity, the district court
was not required to adopt that contention where evidence in
the record suggested just the contrary. See id. at 1013-14
(“[The defendants] claim that the district court erred when it
held them responsible for loss caused during the entire period
of their employment at Nortay because, they say, they did not
have knowledge of fraud during that entire period. . . . We
find no merit in their arguments. There was ample evidence
that Nortay was a fraud from start to finish and that each of
the Telemarketers knew that from start to finish.”).

   In sum, we hold that the district court did not err in attribut-
ing $22 million in losses to Saturday and $44 million in losses
to Sluder in accordance with USSG § 2B1.1(b).

                                C

  Treadwell argues that the district court erred by imposing
a two-level upward adjustment to his Guidelines range
because he misrepresented that he was acting on behalf of a
1702                 UNITED STATES v. TREADWELL
charitable organization. The district court held Treadwell
responsible for Sluder’s statements to potential investors that
“some of the programs that we’re involved in, a certain per-
centage of the returns that we do uh, gain from those projects
do have to be returned into humanitarian needs,” and “just
being able to see the benefits, to be able to see people that are
hungry and, and in, in various needs throughout the world. To
know that we are benefitting . . . . Uh, we are able to benefit
them through what we are doing.”11 Treadwell argues that the
“humanitarian theme” of Sluder’s solicitations does not con-
stitute “acting on behalf of a charitable organization” within
the plain meaning of the enhancement, because: (1) Trea-
dwell’s investment companies were for-profit companies, not
“charitable organizations,” and Sluder did not name any spe-
cific charitable organizations in which the for-profit compa-
nies were investing, and (2) Sluder did not claim to be acting
as an agent or representative of any charitable organization.
We review the district court’s interpretation of the Guidelines
de novo, and the application of the Guidelines to Sluder’s
misrepresentations for abuse of discretion. See Lambert, 498
F.3d at 966.

   [12] Guidelines § 2B1.1(b)(8)(A) requires district courts to
impose a two-level upward adjustment for frauds that
involved “a misrepresentation that the defendant was acting
on behalf of a charitable, educational, religious, or political
organization.” The section applies “in any case in which the
defendant represented that the defendant was acting to obtain
a benefit on behalf of a charitable . . . organization.” Id. cmt.
n.7(B). As explained in the Guidelines commentary, the pur-
pose of this enhancement is to punish defendants who take
advantage of “the generosity and charitable motives of vic-
tims.” Id. cmt. (backg’d). “Taking advantage of a victim’s
  11
    The district court attributed Sluder’s statements to Treadwell on the
basis of Treadwell’s leadership role and corresponding accountability for
the statements of his subordinates. Treadwell does not challenge that attri-
bution on appeal.
                  UNITED STATES v. TREADWELL                1703
self-interest does not mitigate the seriousness of fraudulent
conduct; rather, defendants who exploit victims’ charitable
impulses . . . create particular social harm.” Id. Stated another
way, this guideline is aimed at enhancing punishment for
those who prey upon and exploit a person’s tendency to be
humanitarian.

   Treadwell admits that he and Sluder’s purpose in describ-
ing their companies’ investments as “humanitarian” was to
entice investors to loan money on the basis of “generosity and
charitable motives” within the meaning of the Guidelines
commentary. Guidelines commentary is authoritative in inter-
preting the text of a guideline “unless it violates the Constitu-
tion or a federal statute, or is inconsistent with, or a plainly
erroneous reading of, that guideline.” United States v.
Alvarez-Hernandez, 478 F.3d 1060, 1063-64 (9th Cir. 2007).
The only issue on appeal, therefore, is whether applying the
enhancement to Sluder’s misrepresentations in accordance
with the purpose stated in the Guidelines commentary is “in-
consistent with, or a plainly erroneous reading of” the text of
§ 2B1.1(b)(8)(A) itself. “When commentary and the
[g]uideline it interprets are inconsistent so that following one
will violate the dictates of the other, the Sentencing Reform
Act itself commands compliance with the guideline.” United
States v. Rising Sun, 522 F.3d 989, 996 (9th Cir. 2008) (inter-
nal quotation marks omitted).

   We use traditional rules of statutory construction when
interpreting the text of the Guidelines. United States v. Gon-
zalez, 262 F.3d 867, 869 (9th Cir. 2001) (per curiam). This
includes traditional canons of statutory construction. United
States v. Soberanes, 318 F.3d 959, 964 n.4 (9th Cir. 2003). If
the text of a guideline is unambiguous, its plain meaning con-
trols. Gonzalez, 262 F.3d at 869. We interpret the terms of
statutes using their settled common-law meanings unless the
statute dictates otherwise. United States v. Nash, 115 F.3d
1431, 1436 (9th Cir. 1997) (quoting United States v. Wells,
519 U.S. 482, 491 (1997)). However, when we look to the
1704              UNITED STATES v. TREADWELL
plain language of a statute to interpret its meaning, “we do
more than view words or sub-sections in isolation. We derive
meaning from context, and this requires reading the relevant
statutory provisions as a whole.” Hanford Downwinders
Coal., Inc. v. Dowdle, 71 F.3d 1469, 1475 (9th Cir. 1995).

   We are aware of no other circuit court decision resolving
the precise issue presented here. Most of the circuit court
cases interpreting USSG § 2B1.1(b)(8)(A) involve defendants
misrepresenting that they were acting as direct agents of spe-
cific charities. See, e.g., United States v. Reasor, 541 F.3d 366
(5th Cir. 2008) (agent of church); Lambert, 498 F.3d at 965
(agent of indian tribe’s education department); United States
v. Wiant, 314 F.3d 826 (6th Cir. 2003) (agent of American
Cancer Society of Ohio); United States v. Aramony, 166 F.3d
655 (4th Cir. 1999) (agent of United Way of America);
United States v. Bennett, 161 F.3d 171 (3d Cir. 1998) (agent
of “New Concepts in Philanthropy Program”); United States
v. Frazier, 53 F.3d 1105 (10th Cir. 1995) (president of a non-
profit corporation). In a closely analogous case, United States
v. Edelmann, 458 F.3d 791 (8th Cir. 2006), the Eighth Circuit
upheld a sentencing enhancement where a defendant had
solicited “bridge loans” to pay the operating expenses of her
business. Id. at 798-801, 815. The Eight Circuit held that evi-
dence that the defendant had misrepresented her business as
“a non-profit, humanitarian project providing legal services to
indigent criminal defendants,” and that some of the money
“would be used for humanitarian projects” was sufficient to
sustain the enhancement. See id. at 815. The Eighth Circuit
also concluded that the enhancement was appropriate even
though the defendant had also promised future “high returns”
to lenders in exchange for the bridge loans. Id. We hesitate to
adopt a rule that would diverge from the sensible approach
taken by the Eighth Circuit in Edelmann.

   [13] We hold that the district court did not err in applying
the two-level upward adjustment to Treadwell on the basis of
Sluder’s misrepresentations. It is not necessary to name a spe-
                  UNITED STATES v. TREADWELL                1705
cific charitable organization, or to allude to an unnamed orga-
nization as a recipient, to misrepresent that one is “acting on
behalf of” such an organization for purposes of USSG
§ 2B1.1(b)(8)(A). Cf. Edelmann, 458 F.3d at 815 (upholding
application of enhancement to defendant who had sought
loans for her business and represented that “part of [the]
money would be used for humanitarian projects”). Reading
the words “charitable organization” in the context of the pro-
vision as a whole, it is clear that the emphasis of the provision
is on the character of the misrepresentation made, not the spe-
cific words used. It is well-settled that a misrepresentation can
be inferred from conduct as well as from words. See, e.g.,
Nash, 115 F.3d at 1436 (“[A] representation has long been
held to consist of words, made orally or in writing, or other
conduct manifesting to another the existence of a material
present or past fact.” (quoting United States v. Bonnett, 877
F.2d 1450, 1456 (10th Cir. 1989))). It is sufficient for pur-
poses of § 2B1.1(b)(8)(A) that the defendant plainly intended
victims to draw the inference that he or she was “acting on
behalf of a charitable organization.” Were it otherwise, a cre-
ative defendant could easily evade the spirit and purpose of
the provision. Cf. United States v. Ferrera, 107 F.3d 537, 541
(7th Cir. 1997) (“[A]s a practical matter, these examples [in
the Guidelines commentary] could not be exhaustive, as the
devious mind would easily escape that limited net.”). Trea-
dwell and Sluder solicited loans while representing that the
money would be invested, in part, in projects serving humani-
tarian aims and helping people “in various needs throughout
the world.” It was likely that if a part of the funds would be
used for humanitarian aims, those aims would necessarily be
advanced by some charitable organization pursuing them. The
language calculatingly used by defendants to extract funds
must have naturally given investors the impression that chari-
table organizations were involved. Accordingly, it was not an
abuse of discretion for the district court to apply the enhance-
ment under § 2B1.1(b)(8)(A) because these statements were
1706                 UNITED STATES v. TREADWELL
intended to lead victims to infer the involvement of a “charita-
ble organization.”

   Nor does it matter that Treadwell and Sluder were foisting
fraudulent for-profit investments on their unwitting victims,
and that their victims may have been motivated by their own
pecuniary gain, rather than by charitable motives. The text of
§ 2B1.1(b)(8)(A) requires only that the offense “involve” a
misrepresentation about charities, not that the investors be
misled or otherwise motivated by the misrepresentation. See
Lambert, 498 F.3d at 971 (“[A] defendant’s exploitation of
his victim’s charitable impulses is not required.”). “Taking
advantage of a victim’s self-interest does not mitigate the seri-
ousness of fraudulent conduct.” USSG § 2B1.1 cmt.
(backg’d); see also Ferrera, 107 F.3d at 541 (“[T]hat the vic-
tims may have been motivated, in part, by self-interest does
not mitigate the seriousness of [defendant’s] conduct. . . .
Rather, the focus of our inquiry must be on the defendant’s
motivation for making the prohibited misrepresentation.”).

   [14] Finally, we conclude that the term “acting on behalf
of” does not require acting as a direct representative or agent
of a charity. “On behalf of” can be used either to mean an
“agent or representative of,” or to mean “in the interest or for
the benefit of.” Bryan A. Garner, Garner’s Modern American
Usage 94 (3d ed. 2009); see also United States v. Romero,
293 F.3d 1120, 1126 (9th Cir. 2002) (discussing the term “on
behalf of” and determining that under the sentencing enhance-
ment it can mean either acting in a representative capacity or
acting “in the interest of” a charity). Although the text of the
guideline itself is ambiguous, it is clear from the Guidelines
commentary that both usages of “on behalf of” can satisfy the
enhancement.12 See USSG § 2B1.1 cmt.7(B) (“[The enhance-
  12
    Treadwell argues that the enhancement should be interpreted in light
of the common “theme” of the commentary’s three examples, which all
involve defendants acting as representatives or agents of charitable organi-
zations. We need not determine whether Treadwell’s interpretation of the
                     UNITED STATES v. TREADWELL                       1707
ment] applies in any case in which the defendant represented
that the defendant was acting to obtain a benefit on behalf of
a charitable . . . organization.” (emphasis added)); see also
Romero, 293 F.3d at 1126. One can act to “obtain a benefit”
for a charitable organization without being that organization’s
representative or agent. For example, an unaffiliated fundr-
aiser for a charitable organization acts “to obtain a benefit”
for the organization and in the “interests of” the organization
and is within the purview of the enhancement. See USSG
§ 2B1.1 cmt. n.7(B)(i) (example). For the purposes of “acting
on behalf of” under § 2B1.1(b)(8)(A), it was sufficient that
Sluder represented that loans to the investment companies
would benefit humanitarian projects and therefore be “in the
interests of” those projects.

   [15] In sum, we hold that the district court did not abuse its
discretion in finding that Treadwell and Sluder’s appeal to
their victims’ charitable motives constitutes “a misrepresenta-
tion that the defendant was acting on behalf of a charitable . . .
organization” for purposes of USSG § 2B1.1(b)(8)(A). Fol-
lowing Edelmann, we conclude that the facts are adequate to
support the enhancement.

                                    IV

   We next consider Treadwell’s argument that the district
court procedurally erred and imposed a substantively unrea-
sonable sentence under 18 U.S.C. § 3553(a). Under § 3553(a),
a district court’s “overarching statutory charge” is to impose
a sentence “sufficient, but not greater than necessary to reflect

examples is correct, because we have previously held, along with the
majority of other circuits, that the examples “are not intended as an
exhaustive list of covered conduct and do not preclude application of the
enhancement in other situations.” Lambert, 498 F.3d at 971 (surveying the
circuits and rejecting defendant’s argument that the guideline requires “ex-
ploitation of a charitable impulse” even though all examples in the com-
mentary involve such an exploitation).
1708              UNITED STATES v. TREADWELL
the seriousness of the offense, promote respect for the law,
and provide for just punishment; to afford adequate deter-
rence; to protect the public; and to provide the defendant with
needed educational or vocational training, medical care, or
other correctional treatment.” Carty, 520 F.3d at 991 (internal
quotation marks deleted). In exercising its sentencing discre-
tion, the district court must consider “the nature and circum-
stances of the offense and the history and characteristics of
the defendant,” “the kinds of sentences available,” the appli-
cable sentencing range under the Guidelines, “the need to
avoid unwarranted sentence disparities among defendants
with similar records who have been found guilty of similar
conduct,” and “the need to provide restitution to any victims
of the offense.” 18 U.S.C. § 3553(a)(1), (2)(A)(3)-(7).

   On appeal, we review the ultimate sentence imposed under
§ 3553(a) for procedural error and “substantive reasonable-
ness.” Carty, 520 F.3d at 993. It is procedural error for the
district court to “fail to consider the 3553(a) factors” or “to
choose a sentence based on clearly erroneous facts.” Id. “Sub-
stantive reasonableness” review is equivalent to review for
abuse of discretion. Gall v. United States, 552 U.S. 38, 46
(2007). In determining substantive reasonableness, we con-
sider the totality of the circumstances, and presume neither
that a non-Guidelines sentence is unreasonable nor that a
within-Guidelines sentence is reasonable. Carty, 520 F.3d at
993.

   Treadwell argues that the district court made five proce-
dural or substantive errors in imposing his sentence under 18
U.S.C. § 3553(a): (1) ignoring or insufficiently explaining its
reasons for rejecting Treadwell’s request for a variance on the
basis of his personal history and characteristics; (2) creating
an unwarranted sentencing disparity by imposing a sentence
similar to or greater than the sentences of several high-profile
white-collar criminals who were responsible for substantially
greater financial losses; (3) failing adequately to account for
the need to provide restitution under § 3553(a)(7); (4) failing
                  UNITED STATES v. TREADWELL                1709
to consider § 3553(a) factors other than § 3553(a)(2)(B)
(deterrence) and § 3553(a)(2)(C) (protecting the public); and
(5) rigidly applying the now-advisory Guidelines in violation
of their advisory character as established in the Supreme
Court’s opinions in United States v. Booker, 543 U.S. 220
(2005), Kimbrough v. United States, 552 U.S. 85 (2007), and
Gall v. United States, 552 U.S. 38 (2007). We disagree on all
counts. We hold that the district court’s imposition of Trea-
dwell’s sentence under § 3533(a) was procedurally correct
and substantively reasonable. We review each of Treadwell’s
arguments in turn.

                               A

   Treadwell argues that the district court abused its discretion
by failing to apply a downward variance for his personal his-
tory and characteristics because he “has no criminal record to
speak of,” comes from “humble beginnings,” is a “naive man
of low average intelligence who had no education or training
in the area of finance,” has “several school-aged children,”
and has “an ailing father suffering from Alzheimer’s disease
and an elderly mother with coronary disease.” Treadwell also
argues that the district court procedurally erred by “not even
attempt[ing] to address these sympathetic and even mitigating
circumstances or explain why the offense conduct or any
other factor outweighs” them.

   The district court did not commit procedural error under
§ 3553(a) in evaluating and rejecting Treadwell’s variance
request. A district court need not explain its reasons in detail
where “context and the record make clear [what] reasoning
underlies the judge’s conclusion.” Rita v. United States, 551
U.S. 338, 359 (2007). In Carty, we held that a district court
did not procedurally err although it stated no reasons for the
sentence imposed:

    Although the judge gave no explicit reasons for [the
    sentence imposed], the arguments were straight-
    forward and uncomplicated . . . .
1710              UNITED STATES v. TREADWELL
       [T]he district judge had presided over Carty’s
    trial. He reviewed the PSR and the parties’ submis-
    sions that discussed applicability of § 3553(a) fac-
    tors; and he listened to testimony adduced at the
    sentencing hearing and to argument by both parties.
    The judge acknowledged Carty’s specially strong
    family support and the impact that prolonged incar-
    ceration would have. Based on all these factors, the
    judge imposed the sentence. The sentence was
    within, but at the low end of, the Guidelines range.
    “[W]hen a judge decides simply to apply the Guide-
    lines to a particular case, doing so will not necessar-
    ily require lengthy explanation.”
520 F.3d at 995. We see no material difference between Carty
and Treadwell’s case. The district judge presided over Trea-
dwell’s trial. He read the Presentence Report and the parties’
sentencing submissions. He listened to the arguments of Trea-
dwell’s counsel describing Treadwell’s psychological evalua-
tion and background, as well as a lengthy statement by
Treadwell discussing his family and personal background.
The district judge expressly ruled on Treadwell’s arguments
for a variance on the basis of his mental condition and family
circumstances, noting that a variance for Treadwell’s mental
condition was not justified because the doctor’s report indi-
cated only that he had “a personality disorder.” Nothing more
is procedurally required. See Rita, 551 U.S. at 359 (“Where
a matter is as conceptually simple as in the case at hand and
the record makes clear that the sentencing judge considered
the evidence and arguments, we do not believe the law
requires the judge to write more extensively.”).

   Nor did district court abuse its discretion when it declined
to grant Treadwell’s request for a downward variance. “In
determining substantive reasonableness, we are to consider
the totality of the circumstances . . . . We may not reverse just
because we think a different sentence is appropriate.” Carty,
520 F.3d at 993. In Carty, the defendant argued that the court
                  UNITED STATES v. TREADWELL               1711
erred by ignoring or failing to provide sufficient reasons for
rejecting his request for a downward variance under § 3553(a)
on the basis of the following: the defendant had no prior crim-
inal record, was the breadwinner for his family, had an under-
privileged upbringing, had diminished capacity to understand
the world around him, had parents who would likely not be
alive when he was released from prison, and had sons who
would be left without his guidance and support. Id. at 990. We
held that the district court’s refusal to grant a downward vari-
ance was not an abuse of discretion. Id. at 996.

   [16] There are substantial similarities between Treadwell’s
case and our decision in Carty. Treadwell’s arguments for a
downward variance are strikingly similar to those raised by
Carty, and nothing about Treadwell’s background or personal
characteristics—from his lack of prior criminal history to his
school-aged children and ailing parents—suggests that his
position is so unique that it makes the district court’s refusal
to vary his sentence downward “illogical, implausible, or
without support in inferences that may be drawn from the
facts in the record.” Hinkson, 585 F.3d at 1263; cf. United
States v. Carter, 560 F.3d 1107, 1121-22 (9th Cir. 2009)
(observing that a defendant’s prior history and circumstances
must be so “atypical as to put [the defendant] outside the
‘minerun of roughly similar’ cases considered by the Sentenc-
ing Commission in formulating the Guidelines”).

                               B

   Treadwell next argues that his 300-month sentence creates
an unwarranted sentencing disparity under 18 U.S.C.
§ 3553(a)(6) because it is similar to the sentences of Bernard
Ebbers and Jeffrey Skilling—each accused of billion-dollar
frauds—and is substantially longer than the sentence of John
Rigas, who was accused of a $200 million fraud. Treadwell
argues that this constitutes an abuse of discretion because the
frauds Ebbers, Skilling, and Rigas were convicted of were
1712              UNITED STATES v. TREADWELL
highly publicized and involved substantially more money than
Treadwell’s fraud. We disagree.

   Avoiding sentencing disparity on the basis of easily quanti-
fiable values like amount of loss is a factor that the Guidelines
are uniquely well-suited to accomplish. See Rita, 551 U.S. at
349 (“The Sentencing Commission examined tens of thou-
sands of sentences . . . to fulfill [its] statutory mandate.”).
“[A]voidance of unwarranted disparities was clearly consid-
ered by the Sentencing Commission when setting the Sentenc-
ing Guidelines ranges. Since the district judge correctly
calculated and carefully reviewed the Guidelines range, he
necessarily gave significant weight and consideration to the
need to avoid unwarranted disparities.” Gall, 552 U.S. at 54.
In particular, the Sentencing Commission has expressly con-
cluded that in the case of fraud, “loss serves as a measure of
the seriousness of the offense and the defendant’s relative cul-
pability and is a principal factor in determining the offense
level under [§ 2B1.1].” USSG § 2B1.1 cmt. (backg’d).

   Treadwell does not dispute that the district judge correctly
calculated his upward adjustment according to the Guidelines
on the basis of the amount of loss caused by the fraud.
Because the Guidelines range was correctly calculated, the
district court was entitled to rely on the Guidelines range in
determining that there was no “unwarranted disparity”
between Treadwell and other offenders convicted of similar
frauds. See Gall, 552 U.S. at 54.

   [17] Nor does it matter for the purposes of § 3553(a) that
Treadwell can point to a specific criminal defendant, like
Rigas, who may have received a lighter sentence for a differ-
ent fraud. A district court considers the § 3553(a) factors to
tailor a sentence to the specific characteristics of the offense
and the defendant. “It has been uniform and constant in the
federal judicial tradition for the sentencing judge to consider
every convicted person as an individual and every case as a
unique study in the human failings that sometimes mitigate,
                  UNITED STATES v. TREADWELL               1713
sometimes magnify, the crime and the punishment to ensue.”
Id. at 52 (quoting Koon v. United States, 518 U.S. 81, 113
(1996)). The mere fact that Treadwell can point to a defendant
convicted at a different time of a different fraud and sentenced
to a term of imprisonment shorter than Treadwell’s does not
create an “unwarranted” sentencing disparity. For one thing,
we aren’t presented with the records in the cases on which
Treadwell relies when he argues that other fraud defendants
got off better than him. Moreover, sentencing disparity is only
one factor a court considers in crafting an individualized sen-
tence under § 3553(a). See United States v. Marcial-Santiago,
447 F.3d 715, 719 (9th Cir. 2006) (“Even if this [sentencing]
disparity were assumed to be unwarranted, however, that fac-
tor alone would not render Appellants’ sentences unreason-
able; the need to avoid unwarranted sentencing disparities is
only one factor a district court is to consider in imposing a
sentence.”). A district court need not, and, as a practical mat-
ter, cannot compare a proposed sentence to the sentence of
every criminal defendant who has ever been sentenced before.
Too many factors dictate the exercise of sound sentencing dis-
cretion in a particular case to make the inquiry Treadwell
urges helpful or even feasible. See Wayne R. LaFave et al.,
Criminal Procedure § 26.3(a) (5th ed. 2009) (“Deterrence,
incapacitation, and even retribution may require that a judge
draw distinctions between offenders who commit the same
crime.”). In accordance with § 3553(a) the district court cor-
rectly calculated the Guidelines range and considered the dis-
parity between Treadwell’s sentence and the sentences of his
co-defendants. It did not abuse its discretion in so doing.

                               C

   [18] Treadwell next argues that the district court abused its
discretion by setting a “staggering” amount of restitution but
imposing a prison sentence that “assure[s] restitution would
never be paid.” According to Treadwell’s reasoning, the
greater the amount of loss, the shorter the prison sentence
should be, so that the defendant can begin repaying the vic-
1714              UNITED STATES v. TREADWELL
tims sooner. This argument borders on frivolous. “Restitution
is desirable but so is the deterrence of white-collar crime (of
central concern to Congress), the minimization of discrepan-
cies between white-and blue-collar offenses, and limits on the
ability of those with money or earning potential to buy their
way out of jail.” United States v. Mueffelman, 470 F.3d 33, 40
(1st Cir. 2006). It would be a strange rule if those defendants
who had defrauded large numbers of victims leading to large
fraud losses were to receive light sentences in order to facili-
tate their unrestrained work towards restitution. The possibil-
ity of a wrongdoer making restitution is, after all, only one
factor that a district court must weigh in balancing sentencing
considerations. Here, the district court did not abuse its dis-
cretion when it denied Treadwell a shorter prison sentence
than that warranted by other elements in the sentencing calcu-
lus merely so he could begin paying restitution sooner. The
district court also had to consider, for example, that if not
incarcerated, Treadwell might resume fraudulent activities
sooner, and might harm new victims sooner. The severity and
scope of Treadwell’s fraud, taking more than $40 million
from investors, justified giving significant weight to specific
deterrence and to protection of the public. In the circum-
stances here, there was no abuse of discretion in sentencing
Treadwell in a way that did not facilitate his purported interest
in working freely without incarceration so that he might be
able to repay his victims.

                               D

   Treadwell argues that the district court abused its discretion
by “fail[ing] to address any other § 3553(a) factor [besides
deterrence and protection of the public] and fail[ing] to pro-
vide explanation or justification as to why” those two factors
are the most important. We again disagree.

   “The district court need not tick off each of the § 3553(a)
factors to show that it has considered them. We assume that
district judges know the law and understand their obligation
                  UNITED STATES v. TREADWELL                1715
to consider all of the § 3553(a) factors . . . .” Carty, 520 F.3d
at 992. The mere fact that a district court does not affirma-
tively state each § 3553(a) factor does not require us to
assume that the district court did not consider those factors.
See id. at 995-96; United States v. Corona-Verbera, 509 F.3d
1105, 1120 (9th Cir. 2007) (“To comply with the require-
ments of Booker . . . does not necessitate a specific articula-
tion of each [§ 3553(a)] factor separately, but rather a
showing that the district court considered the statutorily-
designated factors in imposing a sentence.”). Instead, we look
to the record to determine whether the sentencing judge “set
forth enough to satisfy [us] that he has considered the parties’
arguments and has a reasoned basis for exercising his own
legal decisionmaking authority.” Carty, 520 F.3d at 996
(alteration in original). The district court need not “articulate
in a vacuum how each § 3553(a) factor influences its determi-
nation of an appropriate sentence,” so long as it responds to
“specific, nonfrivolous argument[s]” raised by the parties and
“tethered to a relevant § 3553(a) factor.” Id. at 992.

   The record makes it clear that the district court considered
§ 3553(a) factors other than deterrence and protection of the
public. For example, the sentencing judge considered the need
for the sentence “to reflect the seriousness of the offense, to
promote respect for law, and to provide just punishment”
under § 3553(a)(2)(A). The court specifically found that Trea-
dwell “was the organizer or leader of an extensive criminal
organization” and orchestrated a fraud that “went on for many
years,” “involved many different states,” and “involved more
than 1500 victims,” and that at the time of sentencing “clearly
[Treadwell] hadn’t accepted responsibility.” The district court
also considered “the need to avoid unwarranted sentence dis-
parities among defendants.” 18 U.S.C. § 3553(a)(6). It cor-
rectly calculated and adhered to the appropriate Guidelines
range, which in itself serves the purpose of avoiding sentenc-
ing disparities. See Gall, 552 U.S. at 54. It then explicitly
addressed the disparity between the sentences of Treadwell
and his co-defendant Acosta, concluding that Acosta’s deci-
1716              UNITED STATES v. TREADWELL
sion to plead guilty warranted the disparity. The district court
also considered the need to provide restitution to victims
under 18 U.S.C. § 3553(a)(7), ordering that Treadwell pay
restitution in the amount of $44,872,152.00. To the extent that
the sentencing judge did not expressly address particular
§ 3553(a) factors, we emphasize that a district judge is not
required to expound on a particular § 3553(a) factor when a
variance based on that factor is not urged by the parties or
warranted by facts in the record. See Gall, 552 U.S. at 54
(“[I]t [is] not incumbent on the District Judge to raise every
conceivably relevant issue on his own initiative.”); Carty, 520
F.3d at 993.

   Nor did the district court abuse its discretion by determin-
ing that “deterrence” and “protection of the public” out-
weighed the other § 3553(a) sentencing factors and were thus
determinative of Treadwell’s sentence. The court had ample
evidence from which it concluded that Treadwell was a likely
repeat offender who posed a substantial risk to others. The
vast nature of Treadwell’s scheme alone suggests that Trea-
dwell poses a substantial danger to the public. Treadwell was
the party principally responsible for the conspiracy; he was
listed as president of Qwest, president, treasurer, and director
of WBC, and as a director and the CEO of LWI. Moreover,
Treadwell’s pretrial release was revoked after the magistrate
judge found “by clear and convincing evidence” that Trea-
dwell violated a condition of his bond that he “not engage in
any marketing, sales or promotion of any kind of investments
or loans.”

   [19] The court also had ample evidence from which it could
conclude that Treadwell is not easily deterred by the threat of
punishment. Testimony at trial established that Treadwell had
moved from investment scheme to investment scheme, culmi-
nating in an offshore entity to be used in an attempt to evade
state and federal regulators. The court watched a video-
recorded conversation in which Treadwell made a $500,000
deal with an informant in exchange for the informant’s prom-
                  UNITED STATES v. TREADWELL                 1717
ise “not [to] go to the FBI or talk to them or help them out.”
The court heard substantial evidence from which it could infer
that Treadwell, despite his increasing legal troubles, contin-
ued to make misrepresentations and attempted to further his
scheme. In response to an accusation by an investor that his
company was a Ponzi scheme, Treadwell replied that he had
invested “42 million in assets” in a gold mining company in
North Carolina and “a gold mine in Mexico that’s worth 10
billion dollars” and that “that’s all going to come out in court.
We’re going to show all of that . . . [Y]ou’re going to see that
the money went out to create money to be able to pay.” Even
at the time of his sentencing, Treadwell still attempted to
blame the scheme on his attorney Acosta and on lies told to
him by the companies in which he “invested,” stating as fol-
lows:

    Your honor, I learned. I also learned to never, never,
    I mean never trust an attorney without having other
    attorneys’ opinions. Looking back, your honor, I def-
    initely was misled by attorney Arnie Acosta, that
    promised the moon, so to speak, but also believe in
    the companies that I invested. The company heads
    that I invested in. Those company heads lied about
    the returns of the company, our company was going
    to receive. I was gullible and really believed what
    was being said to me of those companies. . . . I
    repeated what was told to me by my attorney Acosta
    and the business owners that promised high returns.
    I really believe[d] what they were saying was true
    ....

Given this evidence, the court did not abuse its discretion in
determining that deterrence and protection of the public were
of primary concern when imposing Treadwell’s 300-month
sentence.

                               E

   Treadwell next argues that the district court abused its dis-
cretion by failing to treat the Guidelines as advisory. Specifi-
1718              UNITED STATES v. TREADWELL
cally, Treadwell contends that the district court’s “heavy
reliance” on the Guidelines was misplaced because the Guide-
lines require a “patently illegal” sentence higher than the
authorized statutory maximum—in this case 324 to 405
months—and result in a “substantial overstatement of the seri-
ousness of the offense” by focusing on the amount of loss. We
disagree on both counts.

   [20] First, contrary to Treadwell’s argument, the range rec-
ommended by the Guidelines is not a “patently illegal” sen-
tence as applied to Treadwell. Running consecutively, the
statutory maximum sentences for Treadwell’s five-count con-
viction authorize 85 years of total imprisonment. See 18
U.S.C. § 371 (5 year maximum per count of conspiracy); 18
U.S.C. § 1343 (20 year maximum per count of wire fraud not
involving a “major disaster area” or a “financial institution”).
The Guidelines expressly require the district court to group
Treadwell’s convictions—one count of conspiracy to commit
wire fraud and four counts of wire fraud (2 SSER 1-10)—and
calculate them as a single, aggregate sentence. See USSG
§ 3D1.2(d) (requiring offenses calculated under USSG
§ 2B1.1 be grouped because they are “determined largely on
the basis of the total amount of harm or loss”). The district
court did so, and calculated a sentencing range of 324 to 405
months. This range is well within the 85-year statutory maxi-
mum.

   [21] Nor did the district court abuse its discretion when it
refused to reduce further Treadwell’s sentence on the ground
the amount of loss had a “disproportionate effect” on his sen-
tence. Although we do not automatically presume reasonable-
ness for a within-Guidelines sentence, “in the overwhelming
majority of cases, a Guidelines sentence will fall comfortably
within the broad range of sentences that would be reasonable
in the particular circumstances.” Carty, 520 F.3d at 994. In
Treadwell’s case, the district court explicitly considered the
§ 3553(a) factors and decided to impose concurrent sentences
for the four wire fraud counts, reducing Treadwell’s actual
                  UNITED STATES v. TREADWELL                 1719
time served to 300 months—the equivalent of the statutory
maximum for a single count of wire fraud (20 years) and a
single count of conspiracy (5 years). (TER 269, 294.) This
sentence was below the lowest end of the recommended
Guidelines range. Given the district court’s findings regarding
the seriousness and longevity of the offense, Treadwell’s cen-
tral role in the offense and need to deter recidivism and pro-
tect the public, the district court was well within its discretion
in determining that further downward variance from the
Guidelines range was not warranted.

                                V

  We next address the defendants’ constitutional challenges
to their sentences under the Ex Post Facto Clause and the
Fifth and Sixth Amendments.

                                A

   Sluder and Saturday argue that their criminal conduct
occurred before the Supreme Court decided United States v.
Booker, 543 U.S. 220 (2005), and that the Ex Post Facto
Clause prohibits the retroactive application of Booker’s reme-
dial holding to that conduct. See U.S. Const. art. I, § 9, cl. 3.
We review whether a sentence violates the Ex Post Facto
Clause de novo. United States v. Staten, 466 F.3d 708, 713
(9th Cir. 2006).

  [22] We need not labor long on this argument. The
Supreme Court has told us that the Ex Post Facto Clause
applies to actions by legislatures; it does not apply to judicial
decisions. See Rogers v. Tennessee, 532 U.S. 451, 460 (2001)
(“The Ex Post Facto Clause, by its own terms, does not apply
to courts.”). The Ex Post Facto Clause does not apply to
Booker.

   [23] Sluder and Saturday argue that Booker is “legislative”
in the sense that the Court’s remedial holding—which excised
1720                 UNITED STATES v. TREADWELL
two provisions in the Guidelines in order to render them
advisory—“effectively enacted” a new version of the Sen-
tencing Reform Act. Therefore, the argument goes, the Ex
Post Facto Clause applies to this “legislative” action by the
Supreme Court.

  Sluder and Saturday fundamentally misunderstand the
nature of the Ex Post Facto Clause. For the purposes of the
Ex Post Facto Clause, it is irrelevant whether a decision of the
Supreme Court is “judicial” or “legislative” in a descriptive
sense. The Ex Post Facto Clause does not apply to decisions
rendered by the courts as an institutional matter. See Marks v.
United States, 430 U.S. 188, 191 (1977) (“The Ex Post Facto
Clause is a limitation upon the powers of the Legislature, and
does not of its own force apply to the Judicial Branch of gov-
ernment.”) (internal citation omitted); United States v. Dupas,
419 F.3d 916, 920 n.3 (9th Cir. 2005) (“The Ex Post Facto
Clause of Article I, Section 9, by its terms, applies only to
changes in the law resulting from legislative or executive
action . . . .”).

   Sluder and Saturday’s argument could be alternatively con-
strued as a Fifth Amendment Due Process Clause challenge
to the retroactivity of Booker. The Supreme Court has held
that although the Ex Post Facto Clause does not apply to
courts, “limitations on ex post facto judicial decisionmaking
are inherent in the notion of due process.” Rogers, 532 U.S.
at 456. Such a Due Process Clause argument, however, is
foreclosed by our prior precedent. See United States v.
Ingham, 486 F.3d 1068, 1078-79 (9th Cir. 2007) (“Ingham
asserts that the district court’s use of the Guidelines as advi-
sory was an unconstitutional retroactive application of Booker
under the . . . Ex Post Facto and Due Process Clauses. Again,
Ingham’s argument runs into the stone wall of our prior prece-
dent.”); United States v. Dupas, 419 F.3d 916, 919-21 (9th
Cir. 2005).13
  13
    Other circuits are in accord on this point. See, e.g., United States v.
Lata, 415 F.3d 107, 109 (1st Cir. 2005); United States v. Vaughn, 430
                    UNITED STATES v. TREADWELL                      1721
  We hold that neither the Ex Post Facto Clause nor the Due
Process Clause prohibit the application of Booker to the
defendants’ conduct, even though it occurred prior to the
Booker decision.

                                    B

   All three defendants raise an as-applied Sixth Amendment
challenge to their sentences, arguing that their sentences
would not be “reasonable” under 18 U.S.C. § 3553(a) without
relying on judge-found facts, in violation of their Sixth
Amendment right to a jury trial. Sluder and Saturday raised
this objection before the district court; Treadwell did not. We
review Sluder and Saturday’s challenge de novo, see United
States v. Labrada-Bustamante, 428 F.3d 1252, 1261 (9th Cir.
2005), and Treadwell’s challenge for plain error, see United
States v. Ameline, 409 F.3d 1073, 1078 (9th Cir. 2005) (en
banc).

   The defendants have adopted an argument that Justice
Scalia, writing separately, has encouraged litigants to raise in
several recent Supreme Court sentencing decisions. See, e.g.,
Gall, 552 U.S. at 60 (Scalia, J., concurring) (“The door there-
fore remains open for a defendant to demonstrate that his sen-
tence, whether inside or outside the advisory Guidelines
range, would not have been upheld but for the existence of a
fact found by the sentencing judge and not by the jury.”). The

F.3d 518, 524-25 (2d Cir. 2005); United States v. Pennavaria, 445 F.3d
720, 723-24 (3d Cir. 2006); United States v. Davenport, 445 F.3d 366,
369-70 (4th Cir. 2006), overruled in part on other grounds by, Irizarry v.
United States, 128 S. Ct. 2198 (2008); United States v. Austin, 432 F.3d
598, 599-600 (5th Cir. 2005); United States v. Barton, 455 F.3d 649,
652-57 (6th Cir. 2006); United States v. Jamison, 416 F.3d 538, 539 (7th
Cir. 2005); United States v. Wade, 435 F.3d 829, 832 (8th Cir. 2006);
United States v. Rines, 419 F.3d 1104, 1106-07 (10th Cir. 2005); United
States v. Duncan, 400 F.3d 1297, 1306-08 (11th Cir. 2005); United States
v. Alston-Graves, 435 F.3d 331, 343 (D.C. Cir. 2006).
1722                UNITED STATES v. TREADWELL
defendants contend that “for every given crime there is some
maximum sentence that will be upheld as reasonable [under
§ 3553(a)] based only on the facts found by the jury or admit-
ted by the defendant.” Rita, 551 U.S. at 372. According to the
defendants, the facts found by the jury at their trial warrant
only a 1 to 7 month sentence under the Guidelines.14 Defen-
dants argue that in their case, the relevant maximum sentence
is not the maximum established by the federal wire fraud and
conspiracy statutes, but rather the maximum of what we
would consider “reasonable” when reviewing their sentences
under § 3553(a) if we were to rely solely on the facts found
by the jury. According to the defendants, their sentences—
300 months for Treadwell, 188 months for Sluder, and 63
months for Saturday—exceed this “reasonableness” maxi-
mum, and therefore their sentences violate the Sixth Amend-
ment.

   [24] We reject the defendants’ argument, and join the
Fourth, Sixth, and Seventh Circuits in holding that “this argu-
ment is too creative for the law as it stands.” United States v.
Benkahla, 530 F.3d 300, 312 (4th Cir. 2008); United States v.
Ashqar, 582 F.3d 819, 825 (7th Cir. 2009) (“While this argu-
ment is not without its advocates, it is not the law.” (internal
citation omitted)); United States v. White, 551 F.3d 381,
384-85 (6th Cir. 2008) (en banc). “The ‘statutory maximum’
. . . is the maximum sentence a judge may impose solely on
the basis of the facts reflected in the jury verdict or admitted
by the defendant.” Blakely v. Washington, 542 U.S. 296, 303
(2004) (emphasis deleted). In Booker, the Supreme Court ren-
dered the Guidelines advisory, permitting a district court to
impose a sentence anywhere within the range established by
the statute of conviction without violating the Sixth Amend-
ment. The mere fact that, on appeal, we review the sentence
imposed for “reasonableness” does not lower the relevant
  14
    To calculate this suggested 1 to 7 month Guidelines range, the defen-
dants rely on the Guidelines’ “Base Offense Level” for wire fraud and
conspiracy to commit wire fraud. See USSG § 2B1.1(a).
                  UNITED STATES v. TREADWELL               1723
statutory maximum below that set by the United States Code.
See United States v. Raygosa-Esparza, 566 F.3d 852, 855 (9th
Cir. 2009) (“[E]ach offense carried a statutory maximum of
five years imprisonment. The revised sentence imposed by the
district court for each offense does not exceed this statutory
maximum. Accordingly, no constitutional violation occurred,
even if the district court did rely on facts not found by the
jury.” (internal citations omitted)); White, 551 F.3d at 384
(“In the post-Booker world, the relevant statutory ceiling is no
longer the Guidelines range but the maximum penalty autho-
rized by the United States Code.”). “Standing alone, judicial
consideration of facts and circumstances beyond those found
by a jury or admitted by the defendant does not violate the
Sixth Amendment right to jury trial.” Raygosa-Esparza, 566
F.3d at 855 (quoting Ameline, 409 F.3d at 1077-78). This is
because “[a]s far as the law is concerned, the judge could dis-
regard the Guidelines and apply the same sentence . . . in the
absence of the special facts.” Rita, 551 U.S. at 353. “So long
as the Guidelines are advisory, the maximum a judge may
impose is the statutory maximum.” Ashqar, 582 F.3d at 825.

   [25] The statutory maximum for each of the defendants’
wire fraud convictions is 20 years’ imprisonment. See 18
U.S.C. § 1343. The statutory maximum for each defendant’s
conspiracy conviction is 5 years’ imprisonment. See 18
U.S.C. § 371. Accordingly, the maximum sentence for Sluder
and Treadwell’s four wire fraud convictions and one conspir-
acy conviction, if running consecutively, is 85 years imprison-
ment. And the maximum sentence for Saturday’s three wire
fraud convictions and single conspiracy conviction, if running
consecutively, is 65 years imprisonment. The district court
imposed a term of imprisonment of 300 months on Treadwell,
168 months on Sluder, and 63 months on Saturday, well
below the maximum sentences authorized by statute. The dis-
trict court’s findings of fact during sentencing therefore did
not violate the Sixth Amendment.
1724            UNITED STATES v. TREADWELL
                            VI

   For the foregoing reasons, we reject the challenges of
defendants Sluder and Saturday to their convictions, and we
reject the challenges of all defendants to their sentences.

  AFFIRMED.